Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is clear that the act of 1892, which was amended, did not apply to the appellate courts or to any other than to courts of original jurisdiction. McGrane v. McCann, 2 App. D. C. 221; Bradford v. Southern R. Co. 195 U. S. 243, 249, 49 L. ed. 178, 181, 25 Sup. Ct. Rep. 55.
Sections 115 and 116 of the District Code, applying’ to poor suitors, were in force in the District of Columbia, and it is under the last clause of sec. 115 that the security in this Case was required notwithstanding the affidavit of inability to make deposit for costs.
The question is whether this section is practically repealed by the statute of 1910, aforesaid. That section is general in its application to all courts of the United States both of original and appellate jurisdiction.
The Code, of which lio and 116 are sections, went into effect on January 1, 1902, and had therefore been in force more than eight years when that statute was enacted. The object of the statute was to open the courts to all poor suitors filing the required affidavit, without deposit for fees or costs.
Applying to all courts of the United States it necessarily includes the courts of the District, and in the proceeding in this cause and others has been treated as binding upon the appellate court.
The apparent intent of Congress was to give the widest scope to its operations, and there is nothing to show that the courts of the District of Columbia were to be excluded.
This being the case it had the effect to repeal or supersede all laws of the District in conflict therewith, and must control in this jurisdiction when it is invoked for the benefit of poor persons.
The order is reversed with costs, and the cause remanded for further proceedings without the requirement of security for costs. Beversed.